Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered December 16, 1991, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was induced to plead guilty by the threat of a heavier sentence if he went to trial. We find this contention to be without merit, as a review of the record reveals that the defendant’s plea was knowing, voluntary and intelligent (see generally, People v Harris, 61 NY2d 9). The defendant’s remaining contention is also without merit (see, People v Frederick, 45 NY2d 520; People v Mitchell, 176 AD2d 967). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.